United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10312
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

YOUA LOR YANG,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:02-CR-198-ALL-A
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Youa Lor Yang (“Yang”) appeals his guilty-plea conviction

for importing opium into the United States.     For the first time

on appeal, Yang argues that his counsel was ineffective for not

filing a motion to suppress, not arguing in support of his motion

for downward departure at sentencing, and not arguing that the

Government should have filed a motion for downward departure

based upon his substantial assistance.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10312
                                -2-

     Because Yang did not raise his claims in the district court,

there is no evidentiary record on these issues.    Consequently,

the record has not been developed sufficiently for us to consider

Yang’s ineffective assistance of counsel claims on direct appeal.

See United States v. Maria-Martinez, 143 F.3d 914, 916 (5th Cir.

1998).   Accordingly, the judgment of conviction is AFFIRMED

without prejudice to Yang’s right to raise his ineffective

assistance of counsel claims in a motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255.    We express no

view on the merits of such a motion.